MEMORANDUM ***
Joshua Kitts appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging police officers used excessive force in effecting a pre-arrest vehicle stop of Kitts after he attempted to flee. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Rossi v. Motion Picture Ass’n of Am. Inc., 391 F.3d 1000, 1002 (9th Cir.2004), and we affirm.
According to defendants’ affidavits Kitts was identified as the primary suspect in an armed robbery and in his attempt to flee, he drove his vehicle toward two police officers. See Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 921 (9th Cir.2001) (outlining factors in excessive force analysis — severity of the crime, immediacy of the threat the suspect poses, and whether the individual is actively resisting arrest or attempting to flee). Kitts’ affidavit failed to raise a genuine issue of material fact as to whether the defendants’ use of force was unreasonable under the circumstances. See Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) (police may use only such force as is objectively reasonable under the circumstances); Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) (“If no constitutional right would have been violated were the allegations established, there is no necessity for further inquiries concerning qualified immunity.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.